LANGDON, P. J.
This matter comes to us upon a writ of review and we are asked to annul an award of the Industrial Accident Commission made to respondent H. H. New-berry because of injuries sustained by him and which said commission has found were sustained “in the course of and arising out of his employment.”
Applicant was injured in the accident out of which arose the case of California Highway Com. v. Industrial Ace. Com., ante, p. 284 [214 Pac. 658], It was stipulated that the law and the facts in that case and in this one were identical. It is unnecessary, therefore, to set out the facts herein, as they are discussed in the opinion filed in the parallel case.  Upon the authority of that decision, and for the reasons stated therein, the award of the Industrial Accident Commission made herein is annulled.
Nourse, J., and Sturtevant, J., concurred.